DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.  
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

3.	Claims 1 - 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
4.	Indefinite – Unclear
Claim 1 recites, “providing a terminal connected to a network comprising an input interface…”.  It is unclear to one of ordinary skill whether the input interface is part of the terminal or the network.  
Dependent Claims 2 - 19 are also rejected as each depends from Claim 1.	
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

6.	Claims 1 – 4, 6, 8, 9 and 19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Monroe (US 2004/0117638 A1).
	Regarding Claim 1, Monroe teaches
providing a terminal connected to a network comprising an input interface providing a user with at least one of a service and a product [0235; 0236]; 
establishing in dependence upon identity information and authentication information provided by the user an occurrence of an authenticated transaction by the user using the terminal when authentication information provided by the user matches stored information associated with the identity information provided by the user [0120; 0235; 0236 - 0238]; 
acquiring image data with a camera connected to a network of a predetermined area including the terminal and the user establishing the authenticated transaction upon the terminal [0256; 0261; 0263; 0264];
 storing within a database accessible to a remote server connected to the network previous user characteristic features of a plurality of users in association with user identities of the plurality of users [0044; 0149 – 0158; 0235; 0236; 0239; 0256; 0258]; 
transmitting the acquired image data to a remote server connected to the network [0044; 0151; 0157 – 0163; 0170; 0256; 0239]; 
transmitting to the remote server transaction data relating to the occurrence of an authenticated transaction [0138; 0143; 0148; 0149; 0235]; 

(a) extracting current user characteristic features from the acquired image data associated with the authenticated transaction [0120; 0236; 0238]; 
(b) processing the current user characteristic features in conjunction with the stored previous user characteristic features of the user extracted from a database [0120; 0236; 0238]; and 
(c) updating the characteristic features of the user within the database; wherein the user is one of the plurality of users [0122; 0236; 0237; 0256];  
- 34 -the database comprises previous user characteristic features of a plurality of users stored in association with user identities [0256]; and 
the stored previous user characteristic features were established by the remote server executing the process comprising steps (a) to (c) upon acquired image data associated with multiple prior authenticated transactions of the user [0122; 0236; 0237; 0256; 0258].  
	Additionally, the language “establishing…an occurrence of an authenticated transaction…when authentication information provided by the user matches” recites a conditional limitation that is only carried out when a stated condition is met but not carried out otherwise does not serve to differentiate the claims from the prior art.  Accordingly, once the positively recited steps are satisfied, the method as a whole is satisfied -- regardless of whether or not other steps are conditionally performed under certain other hypothetical scenarios. (In re Johnston, 77 USPQ2d 1788 (CA FC 2006); Intel Corp. v. Int'l Trade Comm'n, 20 USPQ2d 1161 (Fed. Cir. 1991); MPEP § 2103 | C).
Regarding Claim 2, Monroe teaches the invention above.  Monroe continues to the acquired image data associated with each of the multiple prior authenticated transactions was acquired with a plurality of cameras, each camera associated with a predetermined terminal of a plurality of terminals [Figs. 3, 6, 7 & 8; 0044; 0149; 0152; 0235; 0236; 0244].
	Additionally, the language “each camera associated with a predetermined terminal of a plurality of terminal” recites structural limitations within a method claim.
Structural limitations do not gain patentable weight in a method claim. It has been held
that to be entitled to such weight in method claims, the recited structural limitations
therein must affect the method in a manipulative sense and not amount to the mere
claiming of a use of a particular structure (Ex parte Pfeiffer, 135 USPQ 31 ([Bd. App.]
1961)).
Regarding Claim 3, Monroe teaches the invention above.  Monroe continues to teach wherein the plurality of terminals are associated with a plurality of financial institutions [Figs. 3, 6, 7, 8; 0044; 0149; 0152; 0235; 0236; 0244]; and the authenticated transactions are financial transactions [0236; 0238 – 0241; 0256; 0258].  
Regarding Claim 4, Monroe teaches the invention in Claim 1.  Monroe continues to teach
computing with the microprocessor a match score based upon applying a set of rules to the current user characteristic features and the stored previous user characteristic features of the user [0022; 0158 - 0163]; 
determining whether the match score meets a threshold [0022; 0243]; and 
triggering an alarm upon the determination is negative [0241].  	
Regarding Claim 6, Monroe teaches the invention in Claim 1.  Monroe continues to teach extracting with the microprocessor the current user characteristic features comprises: 
generating processed image data by applying a plurality of image processing algorithms to the acquired image data [0022; 0073; 0151; 0157]; and  Page 3 of 15MR4465-377 App. No.: 14//010,757 Response to non-final Office Action dated I November 2016 
processing the processed image data with a plurality of recognition processing algorithms [0022; 0073; 0151; 0157].  
Regarding Claim 9, Monroe teaches the invention in Claim 1.  Monroe continues to teach the terminal is a portable electronic device executing a software application; the camera is part of the electronic device; and the acquisition of the image data during the authenticated user-initiated transaction is triggered by the software application independent of any user action [0015; 0204].  
	Additionally, the language “the terminal is a portable electronic device executing a software application” and “the camera is part of the electronic device” recite structural limitations within a method claim. Structural limitations do not gain patentable weight in a method claim. It has been held that to be entitled to such weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not amount to the mere claiming of a use of a particular structure (Ex parte Pfeiffer, 135 USPQ 31 ([Bd. App.] 1961)).
Regarding Claim 18, Monroe teaches the invention in Claim 1.  Monroe continues to teach computing with the microprocessor a match score based upon applying a set of rules to the current user characteristic features and the stored previous user characteristic features of the user [0022; 0158 – 0163]; 

approving a financial instrument provided by the user as part of the authenticated transaction upon a positive determination [0022; 0158 -0163]; wherein
App. No.: 14//010,757Response to non-final Office Action dated 1 November 2016the stored previous user characteristic features of the user were stored within the database during authenticated transactions by the user with a different financial instrument than the financial instrument [0022; 0158 -0163].  
Regarding Claim 19, Monroe teaches the invention in Claim 1.  Monroe continues to teach 
computing with the microprocessor a match score based upon applying a set of rules to the current user characteristic features and the stored previous user characteristic features of the user [0022; 0158 – 0163]; and 
determining whether the match score exceeds a predetermined threshold [0022; 0158 – 0163]; 
approving a financial instrument provided by the user as part of the authenticated transaction upon a positive determination [0022; 0158 -0163]; wherein 
the terminal is either a portable electronic device or a fixed electronic device associated with the user [0015; 0204].
	Additionally, the language “the terminal is either a portable electronic device or a fixed electronic device associated with the user” recites structural limitations within a method claim. Structural limitations do not gain patentable weight in a method claim. It has been held that to be entitled to such weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not amount to the Ex parte Pfeiffer, 135 USPQ 31 ([Bd. App.] 1961)).

Claims Rejections - 35 USC 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 5 and 10 - 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monroe in view of Haupt et al. (US 2005/0207622 A1).
Regarding Claim 5, Monroe teaches the invention in Claim 4.  Monroe continues to teach in dependence upon current user characteristic features -35-established [0120; 0236; 0238]; 
the set of stored user characteristic features are a subset of the stored previous user characteristic features of the user and a financial instrument used for the authenticated user-initiated transaction [0120; 0236; 0238], but does not explicitly teach selecting a user match score of a plurality of user match scores, each user match score being generated by applying a predetermined sequence of image processing algorithms on the acquired image data; and applying a predetermined set of rules to the current user characteristic features and a set of stored user characteristic features 
However, Haupt et al. teaches 
selecting a user match score of a plurality of user match scores, each user match score being generated by applying a predetermined sequence of image processing algorithms on the acquired image data [0037; 0048; 0049];
applying a predetermined set of rules to the current user characteristic features and a set of stored user characteristic features [Abstract; 0033; 0037; 0049; 0071; 0077; 0083 – 0087; 0107].  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the surveillance system of Monroe with the calculated 
Additionally, the language “the set of stored user characteristic features are a subset of the stored previous user characteristic features of the user and a financial instrument used for the authenticated user-initiated transaction” recites stored data regarding/including non-functional descriptive material and is not
functionally related to the memory in which it is stored, it does not distinguish the
claimed invention from the prior art (/n re Gulack, 217 USPQ 401 (Fed. Cir. 1983), /n re
Ngai, 70 USPQad (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994), Ex
parte Nehls 88 USPQe2d 1883 (BAPI 2008)).
Regarding Claim 10, Monroe teaches the invention in Claim 1.  Monroe does not explicitly teach establishing a plurality of extracted feature vectors from the acquired image, each extracted feature vector established in dependence upon a biometric characteristic; determining a confidence level relating to each extracted feature vector of the plurality of extracted feature vectors with respect to a stored feature vector of a plurality of stored feature vectors, each stored feature vector was previously established in dependence upon the biometric characteristic; updating those stored previous user characteristic features associated with stored feature vectors of a plurality of stored feature vectors where their confidence level exceeds a predetermined threshold.  
However, Haupt et al. teaches 
establishing a plurality of extracted feature vectors from the acquired image, each extracted feature vector established in dependence upon a biometric characteristic [0058 - 0060; 0092];  

updating those stored previous user characteristic features associated with stored feature vectors of a plurality of stored feature vectors where their confidence level exceeds a predetermined threshold [0096; 0117; 0118].
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the surveillance system of Monroe with the feature set of Haupt et al. for determining the best match profile based on corresponding feature set and calculated weighted score(s). [0095].  
Regarding Claim 11, Monroe in view of Haupt et al. teaches the invention above.  Haupt et al. continues to teach wherein - 37 -a stored previous user characteristic feature associated with a biometric characteristic exhibiting a time dependent characteristic is added or removed from stored previous user characteristic features associated with the user [0117; 0118].  
Regarding Claim 12, Monroe in view of Haupt et al. teaches the invention above.  Monroe in view of Haupt et al. does not explicitly teach wherein the stored previous user characteristic feature is selected from the group comprising a beard, a moustache, glasses, hairstyle, hair colour, and a piercing.  
However, this limitation only describe a characteristic of the stored previous user characteristic feature, which is stored data, and is not processed or used to carry out any functionality that specifically relies on these particular characteristics.  Therefore, In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
8.	Claims 7, 8 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monroe in view of Sung et al. et al. (US 2006/0291001 A1).
Regarding Claim 7, Monroe teaches the invention in Claim 1.  Monroe continues to teach wherein an initial set of the stored previous user characteristic features of the user are stored within the database prior to the remote server executing the process comprising steps (a) to (c) upon acquired image data relating to an authenticated transaction [0036; 0140; 0149], but does not explicitly teach the initial set of the stored previous user characteristic features provide a training set of images for the remote server selected by the user.  
However, Sung et al. et al. teaches the initial set of the stored previous user characteristic features provide a training set of images for the remote server selected by the user [0053; 0055 – 0060].  

Regarding Claim 8, Monroe teaches the invention in Claim 1.  Monroe continues to teach wherein an initial set of the stored previous user characteristic features of the user are stored within the database prior to the remote server executing the process comprising steps (a) to (c) upon acquired image data relating to an authenticated transaction [0036; 0140; 0149], but does not explicitly teach the initial set of the stored previous user characteristic features provide a training set of images for the remote server selected by the remote server from posted content on one or more social networks by the user.  
However, Sung et al. et al. the initial set of the stored previous user characteristic features provide a training set of images for the remote server selected by the remote server from posted content on one or more social networks by the user [0053; 0055 – 0060].
The motivation to combine is similar to the motivation provided within Claim 7.    
Regarding Claim 13, Monroe teaches the invention in Claim 1.  Monroe does not explicitly teach removal of background image data by processing the acquired image data; creation of a color index table comprising a plurality of M dominant colors; generating from the acquired image data a plurality of sub-blocks, each sub-block comprises NxN pixels; re-organizing the plurality of sub-blocks discretely or in combination such that the image pixel values and channels are in a predetermined 
However, Sung et al. et al. teaches
removal of background image data by processing the acquired image data; creation of a color index table comprising a plurality of M dominant colors [0040; 0048; 0049; 0054]; 
generating from the acquired image data a plurality of sub-blocks, each sub-block comprising N x N pixels [0054 - 0056]; 
re-organizing the plurality of sub-blocks discretely or in combination such that the image pixel values and channels are in a predetermined format [0054]; 
generating statistical parameters relating to each sub-block of the plurality of sub-blocks [0048; 0049]; 
performing a color space conversion on the plurality of sub-blocks [0037]; 
computing for each sub-block of the plurality of sub-blocks a color vector [0037]; 
converting the plurality of color channels to a single channel using the color index table [0037]; 
establishing a unique colour vector for the plurality of M dominant colors [0037].

Additionally, the language “each sub-block comprising N x N pixels” recites stored data regarding/including non-functional descriptive material and is not
functionally related to the memory in which it is stored, it does not distinguish the
claimed invention from the prior art (/n re Gulack, 217 USPQ 401 (Fed. Cir. 1983), /n re
Ngai, 70 USPQad (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994), Ex
parte Nehls 88 USPQe2d 1883 (BAPI 2008)).
9.	514/010,757 0232.0247222727Claims 14 - 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Monroe in view of Sung et al. et al. in further view of Cote et al. (US 2012/0081567 A1).
Regarding Claim 14, Monroe teaches the invention in Claim 1.  Monroe does not explicitly teach removal of background image data by processing the acquired image data; applying one or more color space transformations and image channel normalization to one or more color channels of a plurality of color channels of the acquired image data; generating from the acquired image data a plurality of sub-blocks, each sub-block comprises NxN pixels; generating for each sub-block a texture feature matrix; computing for each sub-block a local statistical characteristic; performing at least one of: generating a local binary map by comparing the sub-block statistical characteristics against global image characteristics ; and generating a plurality of energy functions and image descriptors together with their corresponding comparators 
However, Sung et al. et al. teaches
removal of background image data by processing the acquired image da [0048; 0049];
generating from the acquired image data a plurality of sub-blocks, each sub-block comprises NxN pixels [0054 – 0056]; 
generating for each sub-block a texture feature matrix [0037; 0051; 0055];Page 6 of 15MR4465-377  
computing for each sub-block a local statistical characteristic [0054 – 0056].  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the surveillance system of Monroe with the occlusion detection apparatus and methods of Sung et al. for determining actions a user [0014].
Monroe in view of Sung et al. et al. does not explicitly teach applying one or more color space transformations and image channel normalization to one or more color channels of a plurality of color channels of the acquired image data; performing at least one of:  generating a local binary map by comparing the sub-block statistical characteristics against global image characteristics ; and generating a plurality of energy functions and image descriptors together with their corresponding comparators or matches; and generating a texture vector for each sub-block of the plurality of sub-blocks established for the acquired image.
However Cote et al. teaches

Response to non-final Office Action dated 1 November 2016performing at least one of:  
generating a local binary map by comparing the sub-block statistical characteristics against global image characteristics [0593 – 0604; 0628 - 0631]; and
 generating a plurality of energy functions and image descriptors together with their corresponding comparators or matches [0541; 0542; 0562 – 0564]; and 
generating a texture vector for each sub-block of the plurality of sub-blocks established for the acquired image [0593; 0602].  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the invention of to modify Monroe with Sung et al. in further view of the synchronizing systems and methods of Cote et al. for the purpose of normalizing color space within an image.  
Additionally, the language “each sub-block comprising N x N pixels” recites stored data regarding/including non-functional descriptive material and is not
functionally related to the memory in which it is stored, it does not distinguish the
claimed invention from the prior art (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re
Ngai, 70 USPQad (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994), Ex parte Nehls 88 USPQe2d 1883 (BAPI 2008)).
Regarding Claim 15, Monroe in view of Sung et al. et al. in further view of Cote et al. teaches the invention above.  Cote et al. continues to teaches generating a plurality of energy functions and image descriptors together with their corresponding 
receiving the result of applying the one or more color space transformations and image channel normalization to one or more color channels of a plurality of color channels of the acquired image data; and either [0383; 0577; 0583 – 0585]; pre-processing the result with a predetermined processing algorithm; and texture filtering the pre-processed result using Gabor wavelets using a plurality of central frequencies and a plurality of different angles; or texture filtering the pre-processed result using Gabor wavelets using a plurality of central frequencies and a plurality of different angles [0477; 0641].  
Regarding Claim 16, Monroe teaches the invention in Claim 1. Monroe continues to teach wherein extracting with the microprocessor current user characteristic features from the acquired image data associated with authenticated transaction comprises an initial processing process and a final processing process, the final processing process comprising [0073; 0076; 0120; 0236; 0238]: 
receiving the output of the initial processing process [0076; 0120; 0151; 0157 – 0163; 0236; 0238; 0256], but does not explicitly teach encoding at least color values and texture information of each sub-block of a plurality of sub-blocks employed in the initial processing process; applying one or more dimensionality reduction processes to the encoded plurality of sub- blocks; grouping local feature vectors of the acquired image in a matrix format by performing a color-texture feature computation; comparing the color-texture features of the acquired image of the user with those stored as part of 
However, Sung et al. et al. teaches applying one or more dimensionality reduction processes to the encoded plurality of sub-blocks [0057; 0058]. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the invention of Monroe with the detection units of Sung et al. for the purpose of facilitating frame analysis for an image [0057 – 0058].
Monroe in view of Sung et al. et al. does not explicitly teach encoding at least color values and texture information of each sub-block of a plurality of sub-blocks employed in the initial processing process encoding at least color values and texture information for each sub-block of a plurality of sub-blocks employed in the initial processing process; grouping local feature vectors of the acquired image in a matrix format by performing a color-texture feature computation; comparing the color-texture features of the acquired image of the user with those stored as part of the stored previous user characteristic features of the user to establish a plurality of distance measures; and computing a final score from the plurality of distance measures.  
However, Cotes et al. teaches
encoding at least color values and texture information for each sub-block of a plurality of sub-blocks employed in the initial processing process [0542; 0548]; 
grouping local feature vectors of the acquired image in a matrix format by performing a color-texture feature computation [0559];  

computing a final score from the plurality of distance measures [0377].  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the invention of to modify Monroe with Sung et al. et al. in further view synchronizing systems and methods of Cote et al. for the purpose of determining total gain within a pixel.
Regarding Claim 17, Monroe in view of Sung et al. et al. in further view of Cotes et al. teaches the invention above.  Cotes et al. continues to teach wherein each distance measure of the plurality of distance measures is calculated by the remote server for a different previously acquired image of the user from a set of previously acquired images of the user [0226; 0373; 0374 – 0377].
Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/      Examiner, Art Unit 3685                                                                                                                                                                                                  
/PATRICK MCATEE/           Supervisory Patent Examiner, Art Unit 3685